ALLOWANCE
This action is in response to the amendment filed 1/12/2022.  Claims 1-19 are pending.  Claims 1 and 11 have been amended.  Claims 1-19 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method of providing and maintaining proof of transactions in a software release cycle in which a ledger is created and stored in one or more computer devices and for each transaction of the software release cycle, the transaction is recorded when the transaction is per a predetermined procedure and stored in the 
Regarding claim 11 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a system for providing and maintaining proof of transactions in a software release cycle comprising one or more computing devices that perform transactions related to a build service, test and quality service, deployment service or release service, having a ledger stored in the one or more computer devices and for each transaction of the software release cycle, the transaction is recorded when the transaction is per a predetermined procedure and stored in the ledger including a unique identifier of a requestor of a software build, deployment or release, a computing device identifier of a device that performed the transaction and secure cryptographic hash functions of intermediate listings of build and deployment specifics and the locations of the listings, furthermore an audit trail is provided to satisfy at least one criteria of the software release cycle, in the specific manner and combination as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manian et al. (US 2017/0243193 A1) is related to a hybrid blockchain.
Castagna (US 2018/0060836 A1) is related to a blockchain life-cycle transaction record for an application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492